UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

LOREN PIQUANT,                                                 18 Cr. 723 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Loren Piquant’s sentencing, currently scheduled for June 25, 2021, is

adjourned to August 19, 2021 at 2:00 p.m. Defendant will submit a status letter regarding her

medical condition by August 9, 2021.

Dated: New York, New York
       June 23, 2021
